UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6140


JASON A. MORANT,

                  Plaintiff - Appellant,

             v.

DOUGLAS M. VAUGHN, Warden, Nottoway Correctional Center, in
his individual and official capacity; ANITA BRYANT, Regional
Ombudsman, in her individual and official capacity; G. K.
WASHINGTON, Regional Director for the Central Region; JOHN
JABE, Deputy Director of Operations, Virginia Department of
Corrections, in his individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00155-JBF-JEB)


Submitted:    July 30, 2009                  Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason A. Morant,      Appellant Pro Se.       Richard Carson Vorhis,
Senior Assistant      Attorney General,     Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason   A.    Morant       appeals   the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed   the    record        and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Morant v. Vaughn, No. 2:08-cv-00155-JBF-JEB (E.D. Va.

filed Jan. 8, 2009 & entered Jan. 9, 2009).                     We dispense with

oral   argument     because      the     facts    and   legal    contentions     are

adequately    presented     in     the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2